UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6372


ALEXANDER OTIS MATTHEWS,

                       Plaintiff – Appellant,

          v.

MICHAEL RICHARD PAUZE,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Liam O’Grady, District Judge.
(1:14-cv-00248-LO-TRJ)


Submitted:   July 23, 2015                   Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alexander Otis Matthews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alexander Otis Matthews appeals the district court’s order

granting   his    motion   to    correct     misfiling   and    dismissing    his

complaint alleging prosecutorial misconduct.             We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.             Matthews v. Pauze, No.

1:14-cv-00248-LO-TRJ (E.D. Va. Feb. 12, 2015).                 We dispense with

oral   argument    because      the    facts   and   legal     contentions    are

adequately    presented    in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                         2